﻿


















288.	At the outset, I wish to reaffirm the faith of the Government and people of the Kingdom of the Netherlands in the principles and ideals of the United Nations. The political and economic relevance of this Organization in the world situation of today stands beyond doubt.
289.	The thirty-third session of the General Assembly must give further strength and impetus to the role of the United Nations in an interdependent world. This session has
the good fortune to be working under the able guidance of the Foreign Minister of Colombia, and I would ask you, Sir, to convey to him my warmest congratulations on his unanimous election as President. Much will depend on his wisdom and inspiration; much will also depend on the Secretary-General, whose untiring activities deserve deep appreciation. I wish both of them strength and courage.
290.	On behalf of the Kingdom of the Netherlands I welcome the admission of Solomon Islands to the United Nations.
291.	Speaking for the first time in my capacity as Foreign Minister of the Kingdom of the Netherlands in the general debate I am deeply conscious of the continuity and tradition of Netherlands foreign policy through the centuries. Freedom, individual responsibility, tolerance, respect for minorities, and international co-operation have been characteristic of my country and its people. Freedom, prosperity and democracy were not achieved without struggle. Like many of the younger nations of today, we, too, had to go through difficult stages of slow and sometimes painful progress.
292.	Foreign policy in the Netherlands is not a matter of Parliament and Government alone; it is a matter of the people in their daily lives. Questions of human rights, disarmament and development are questions of conscience, often hotly debated in broad layers of our society. Nothing is taken for granted; everything, every issue, is scrutinized in a spirit of global solidarity.
293.	Netherlands foreign policy is aimed at peace, security, the promotion of human rights and the eradication of poverty and inequality. In carrying out its foreign policy, the Netherlands Government is and will be guided by reliability, and will stand by its given word.
294.	Foreign policy is a matter of international solidarity and conscience, but it cannot be divorced from national interest and power. Power, however, must be limited and guided by the human conscience and concern for human rights and individual freedoms. It must be channelled through international agreements and obligations. For the Netherlands., membership in the European Economic Community and the North Atlantic Treaty Organization and co-operation in the Organization for Economic Co-operation and Development [OECD] is the corner-stone of our foreign policy. We attach great importance to our relations with the third world, the countries of Eastern Europe and the great nations of the Far East. Ultimately, all nations and alliances are bound by the Charter of the United Nations.
295.	My friend and colleague, Mr. Genscher, has addressed this Assembly [8th meeting] on behalf of the countries of the European Community. He has spoken of global interdependence as another and new reality as opposed to the reality of power politics. Indeed, global interdependence might well be the main theme and inspiration of this session of the General Assembly. The world has never before been so conscious of this reality of interdependence both in the political and in the economic sense, but also—and this is new—in the sense of the interdependence of human beings. In matters of peace and security all
nations are affected by strife and conflict elsewhere. Every conflict can become a global conflict. East and West, North and South, are increasingly interwoven. In international economic relations and in matters of development the world has come to realize that growth and prosperity in the industrialized countries are no longer possible without growth and prosperity in the third world. Global economic interdependence has created an additional motive for development co-operation.	
296.	But renewed and acute awareness of political and economic interdependence must not distract attention and concern from those who are weak and defenceless, nations as well as people within nations. Awareness of political interdependence must go hand in hand with concern for human rights and basic human needs. Policies of economic co-operation and development based on interdependence must at the same time provide for assistance to the poorest nations, which as yet fall outside the scope of economic interdependence, and for meeting basic human needs.
297.	It is in the context of the theme of interdependence and man that I wish to speak about detente, security and disarmament, the Middle East, human rights and international development. It is against that background that I wish to speak about the role of the United Nations system as an instrument for the management of global interdependence and the rights of man.
298.	The Netherlands Government will continue to strive for detente in Europe on the basis of interdependence and respect for the dignity of man. I am convinced that interdependence will compel us in Europe to search for areas of common interest, and will eventually create a situation in which, despite ideological differences, mutual trust will prevail.
299.	In historical perspective, I consider the Helsinki Final Act to be an instrument of major importance in international co-operation the effects of which will be of lasting significance. The Belgrade review Conference may have failed to produce significant concrete results, yet the process of detente must go on. The participating countries must continue to strive for a peaceful and durable world order.

300.	I consider the Helsinki Final Act to be the comer-stone for a future charter or common constitution for Europe. The Netherlands must insist on the equality and interrelationship of all the elements of the Final Act. In the process of detente and peace, we, as mature nations, must be able to discuss respect for human rights as defined in the Final Act. This is not a return to the cold war. Respect for human rights is an essential element in the process leading towards detente and mutual trust. In an interdependent world, concern for human rights does not stop at national borders. Detente is not a matter for Governments alone; interdependence in Europe is ultimately a matter for every woman and every man.
301.	Interdependence, security and disarmament are closely linked. In the face of the undiminished build-up of conventional and nuclear arms and of the interdependence of the political fate of nations, disarmament is a matter of compelling necessity. But there is also the question of
security, and here lies the dilemma in the quest for disarmament.
302.	The tenth special session of the General Assembly was a step towards disarmament. My assessment of the session is positive. Although some basic problems, in particular the issues of nuclear proliferation and conventional arms control, remained unsolved, the significance of that special session is clear: it created new machinery ensuring a fair balance between deliberation and negotiation. It generated a process of understanding of mutual security concerns. For the first time a comprehensive exchange of views and ideas on disarmament, security and survival has taken place in the General Assembly. The dialogue which began with the tenth special session must continue.
«
303.	Much remains to be done to make the world a safer place to live in. Nuclear disarmament is of primary and vital importance. Our concern about the lack of progress in this field is real: we are still waiting for agreement to emerge from a new series of Strategic Arms Limitation Talks; the discussions on the conclusion of a comprehensive test ban are stalling; the negotiations in Geneva on a convention prohibiting chemical weapons have not yet produced tangible results. We have been assured time and again that progress is being made, yet I say with regret that we have been waiting too long for substantive steps to curb the arms race, and in particular the nuclear arms race.
304.	Increased political commitments from all Member States, and especially from the nuclear-weapon States, are essential and urgent if we are to achieve the ultimate goal, which is, in the words of the Final Document, the complete elimination of nuclear weapons. In that respect the Final Document is unambiguous; it is, however, regretfully vague where it deals with the subject of horizontal non-proliferation of nuclear weapons. All efforts to reduce and eventually eliminate existing nuclear arsenals would be in vain and world peace would be in jeopardy if such proliferation were to take place. It is a matter of deep concern to the Netherlands Government that an over-all and meaningful consensus in this vital area could not be achieved.
305.	In forthcoming discussions and negotiations in the new Disarmament Commission, the General Assembly, IAEA and other forums and in bilateral talks, priority must be given to the issue of non-proliferation. I recognize the right of all countries to develop nuclear energy for economic and social development, but the exercise of this right without restraint might lead to nuclear anarchy. Restraints, however, should be freely accepted. A fair balance is needed between the uncontrolled dissemination of nuclear technology and the necessity for restrictions and safeguards. This is a vital issue. A new consensus on the peaceful uses of nuclear energy and on non-proliferation of nuclear weapons among all concerned, nuclear and non-nuclear Powers, exporters and importers of nuclear materials and equipment, is urgently called for. The International Nuclear Fuel Cycle Evaluation is one of the instruments to achieve such a consensus. It can contribute to the success of the second Review Conference of-the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons, scheduled for 1980.1 urge adequate preparation . and a serious political approach to that conference.
306.	The conflict in the Middle East is still the most dangerous problem in the world today. No other conflict so directly affects world peace and security. No other conflict is so complex, so involved in contradictory claims and rights, so overshadowed by mutual fears and suspicions. My German colleague has stated the position of the nine countries members of the European Community and has thus fully reflected the position of my country.
307.	The Netherlands has strong ties of friendship with the Jewish people which go back to the early days of our nationhood. Let me assure you, Mr. President, and my colleagues of the Arab countries here in this hall, of our equally close ties of friendship with and respect for the peoples of the Arab world. The relations between the Netherlands and the Arab nations and peoples go back many centuries. We want to maintain and develop those relations and that friendship.
308.	The Netherlands eagerly wishes Israel and the Arab nations to live in peace with each other. This will only happen when there is lasting peace between all concerned, including the Palestinian people, and when security is guaranteed to all, Including Israel. The Netherlands is convinced that the participants in the Camp David meetings, to whom Mr. Genscher has already paid the tribute of the members of the Community, were inspired by a sincere desire for such a peace. In that perspective, the results of the Camp David meetings should be regarded as an important step towards that goal.
309.	In addressing myself to the issue of human rights, I am conscious of the complexity of the problem, of its changing, and at the same time expanding, scope in a changing and interdependent world and of the need for constant reappraisal. Respect for and the promotion of human rights are deeply engraved on the conscience of the Netherlands people. Since the adoption of the Universal Declaration of Human Rights in 1948, deep changes have taken place. We have witnessed the political emancipation of the third world and the coming to independence of new nations with their own cultural and philosophical backgrounds, new nations still suffering under poverty and economic inequality. There is an increased and encouraging world-wide interest in the issue of human rights. It cannot be denied, however, that there is an undertone of mistrust in the position of many developing countries with regard to the position of others on human rights. The adoption, last year, of resolution 32/130 clearly posed the problem of economic and social rights as distinct from and, at least in the view of some, opposed to political rights. The issue is serious. The Netherlands is ready to face this challenge of new thinking on human rights. I recognize the interdependence of political, economic and social rights. Indeed, the preambles to the two International Covenants on Human Rights are identical. I recognize that the social and economic emancipation of developing countries is an indispensable element of the promotion of human rights. One cannot urge respect for political rights if one is not prepared to work for the realization of economic and social rights. The Netherlands will, therefore, pursue its active development co-operation policy. At the same time we shall continue to advocate respect for the essential rights of the individual, not only because of their intrinsic value but also because we believe that, ultimately and in accordance with
article 28 of the Universal Declaration, political freedom is indispensable for human development in all other fields.
310	The United Nations can be proud of its achievements in setting norms and standards concerning human rights, starting with the adoption of the Universal Declaration nearly 30 years ago. With the entry into force of the two International Covenants on Human Rights and the Optional Protocol to one of them, the international bill of rights that was envisaged by the founders of the United Nations has become operational. There is, however, still work to be done. In particular the General Assembly ought, during this session, to complete the work on the Convention on the Elimination of Discrimination against Women. Promotion of the equality of man and woman in society still remains, three years after the Mexico Conference,23 a matter of high priority.
311	Promoting actual observance of human rights has proved to be even more difficult for the United Nations than the drawing up of norms and rules. It is frustrating to see the United Nations powerless in the face of gross and persistent violations of human rights and cases of massive cruelty bordering on genocide. It is no less frustrating to see that in some cases the United Nations is reluctant even to discuss such situations. But, as pointed out by the Secretary-General /see A/33/1, sect. VIII], some progress was made over the past year, as witnessed by the visit to Chile of the Ad Hoc Working Group on the Situation of Human Rights in Chile, the first instance of on-the-spot investigation, and by the fact that the human rights situation in several countries is being actively considered by the Commission on Human Rights.
312.	Thirty years after the adoption of the Universal Declaration, the United Nations should now further develop this potential for the actual promotion and protection of human rights. I remain convinced that a United Nations High Commissioner for Human Rights would add significantly to this potential. The fight against racism and racial discrimination is a major objective of the United Nations. I regret that the recent world conference against racism took a course with which my country, along with several others, was unable to associate itself. However, this outcome will not deflect my country from its determination to fight racism and racial discrimination.
313.	The position of the nine States members of the European Community on the issue of apartheid—one of the most serious cases of gross violation of human rights—has been clearly stated by the Foreign Minister of the Federal Republic of Germany. He declared that the nine members are using their influence to bring about a change so that the State guarantees the enjoyment of human rights to all and ensures that they can all live together as equal citizens.
314.	Influence can be exerted by persuasion and by pressure. We have seriously and honestly tried to engage in a meaningful dialogue with South Africa, but it takes two to hold a true dialogue.
315.	I had hoped that a peaceful solution of the question of Namibia reached in co-operation with the South African Government might have generated confidence and opened the way to developments in South Africa itself. However, the decision taken last week by the South African Government, in incomprehensible blindness to political reality, seems to indicate that South Africa wishes to pursue a collision course. I emphatically endorse what Mr. Genscher said about Namibia. The South African decision must be rejected as irresponsible and dangerous to peace and security.
316.	If South Africa chooses to isolate itself from the world community, the only possible course of action will be to exert pressure on it. Quite apart from compliance with the mandatory arms embargo, the Netherlands Government has already demonstrated by a series of voluntary measures taken either unilaterally or in co-operation with its partners in the European Community that it is ready to apply pressure on the Government of South Africa. Up till now those measures have fallen short of economic sanctions. I realize that such sanctions can be effective only under Chapter VII of the Charter or, in the case of voluntary measures, if applied by a sufficient number of those countries which have the potential to exert effective pressure.
317.	Time is running out. South Africa will have to change its policy of racial discrimination. If it does not do so, there will be no choice but to increase pressure through economic sanctions. In that case, the Netherlands will promote and support such a policy.
318.	It is in particular with regard to international development co-operation that the world is becoming acutely aware of the interdependence between the developing countries and the industrialized nations of both the West and the East.
319.	In the Netherlands development co-operation and development aid continue to receive priority in government policy. Last week my Government announced in Parliament cut-backs in public expenditure in all sectors except development aid. In conformity with the agreed target of the International Development Strategy for the Second United Nations Development Decade [resolution 2626 (XXV)], our development budget in 1979 will remain at the high level of approximately 0.85 per cent of the gross national product in terms of official development assistance.
320.	A major contribution, to co-operation for international development in the framework of growing interdependence was made by the OECD countries in their ministerial session of June last, when they decided on a programme of concerted action to promote growth and prosperity in the whole world economy, directed at growth stimulation in the North as well as in the South, among other things, by an increased transfer of resources. The recovery of the economy of the OECD countries is obviously of vital importance for the management of the world economy. The Netherlands will actively contribute to this recovery.
321.	I see no contradiction between the concept of growth and global interdependence and the strategy to
eradicate poverty and provide for basic human needs. The development policy of the Netherlands will in fact be guided by both these concepts. We shall strive for selective growth and positive readjustment measures in developed countries, for structural changes in the world economy and, thus, for the realization of the new international economic order. At the same time, the Netherlands policy will be directed at the eradication of mass poverty and unemployment.
322.	The Netherlands Government is deeply concerned at the lack of progress in the dialogue and at the failure of the Committee Established under General Assembly Resolution 32/174 to agree on its mandate and procedure. The General Assembly should without delay resolve the remaining differences of opinion, so that we can proceed with our urgent work on the substance.
323.	The Netherlands Government welcomes the positive outcome of the United Nations Conference on Technical Co-operation among Developing Countries, held at Buenos Aires. In the building of "bridges across the South" a new dimension will be given to the attainment of collective Self-reliance by the developing countries.
324.	The North-South dialogue ought not to deflect attention from creeping protectionism and other negative developments which directly affect the position of developing countries. Timely corrective and preventive measures in this field are at least as important as an increased transfer of resources. Here lies an urgent task for Governments and international organizations and their executive officers, in particular GATT, IMF, UNCTAD, OECD and the United Nations itself.
325.	What is the role of the United Nations in the management of global interdependence—political and economic—and in enhancing the dignity of man in an interdependent world? Has the United Nations the capacity and the strength to deal with the burning issues of today? These questions must be posed in all honesty and sincerity.
326.	The record of the United Nations over the past year shows both positive and negative points. The thirty-second regular session of the General Assembly can be assessed positively. It showed, in the words of its President, "a spirit of co-operation and mutual accommodation".
327.	I see six areas for reflection, reconsideration and, possibly, further action for the United Nations.
328.	First and foremost, it is the duty of all Member States to reassess their own attitude towards the United Nations. If in the past the United Nations has often failed to act effectively in accordance with the objectives of the Charter, Member States themselves must be blamed for their failure to carry out the recommendations which they themselves sometimes solemnly had approved. Members should have more frequent and earlier recourse to the United Nations and, in particular, to the Security Council and the International Court of Justice.
329.	The second area is that of peace-keeping operations. There is, in my view, a new consensus emerging on
peace-keeping operations. The record of the last few years is positive. The United Nations has shown itself capable of setting up in various circumstances effective peace-keeping forces, and satisfactory procedures for cost-sharing have been agreed upon. On behalf of the European Community, my German colleague announced an initiative of its nine members on peace-keeping [AISPC/33/L.19]. The time is ripe for further action.
330.	The third is the area of human rights. The recognition of interdependence will lead us nowhere without a recognition of human rights. The capacity of the United Nations to deal with human rights issues must be strengthened. The potential is there. It must be used and strengthened.
331.	The Fourth area concerns the role and functions of the Secretary-General and the executive heads of the United Nations system. I firmly believe in the scope and possibilities for leadership and action by a strong and devoted international civil service. There is a close interaction between Member States on the one hand and the organizations and their executives on the other. Executive leadership can and must influence and guide action by member Governments. I urge the Secretary-General to continue to search for new initiatives. The Charter has given him the necessary power and authority. I urge him to use that power. Governments should be ready to support and follow him.
332.	The Fifth is co-ordination and co-operation within the United Nations system. It is an anomaly that, while in numerous resolutions Member States are called upon to co-operate, the organizations of the United Nations system seem to attach too much importance to guarding their autonomy. Rivalry between international organizations belonging to the same system must come to an end. I call upon the Administrative Committee on Co-ordination urgently to tackle the problem of co-ordination and the cohesion of the United Nations system.
333.	Sixthly, the uncontrolled proliferation of international organizations is creating problems of overlap and co-ordination. There is a lack of co-operation between United Nations organizations and organizations outside the system, including the non-governmental organizations, which I consider very important. The time has come to take stock of the situation and to start working for the consolidation of the family of international organizations.
334.	To conclude, all nations and peoples are bound by the Charter of the United Nations. Peace, development and the dignity of man are interdependent. The recognition of this interdependence should guide us daily and be an inspiration for the General Assembly.
